DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  at line 1 of page 12 of the filed specification, it appears “downstream” is incorrect and perhaps should read, “upstream”.
Appropriate correction is required.
Claim Objections
Claims 3, 5,  and 7 are objected to because of the following informalities:  in the paragraph that begins “operate . . .”, it appears each of the subordinate clauses (e.g., “determine the operation mode . . .” and “output remaining power except . . .) should begin with an indent (e.g., as in claims 13, 15, and 17), per 37 CFR 1.75(i).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, line 7, “the electrical energy produced by the drive motor” apparently has insufficient basis (and could be changed to “the electrical energy produced by the electric generator, for consistency’s sake, if such be applicant’s intent) because the “electrical energy” is produced in the claim by the “electrical generator” in line 4.
In claim 2, line 2, and in claim 12, line 2, “a vehicle” is indefinite (and could be changed to, “the vehicle”, if such be applicant’s intent), because “a hybrid vehicle” is already recited in the independent claim preamble, and so it is not clear whether the “a vehicle” in the dependent claim is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc.) the “hybrid vehicle” recited in the independent claim.
In claim 3, line 3, in claim 4, line 3, in claim 5, line 3, in claim 6, line 3, in claim 13, line 3, in claim 14, line 3, in claim 15, line 3, and in claim 16, line 3, “output maximum power” is indefinite and not reasonably certain1 from the teachings of the specification because it is not clear how “maximum power” is defined and/or what it represents.  For example, at published paragraph [0072], the determined operation 
In claim 3, lines 4 to 6, and in claim 5, lines 4 to 6,  “output remaining power except for maximum power from the engine from traveling power [of the vehicle] determined based on the required power from the drive motor” is incomprehensible and fully indefinite.  For example, how is the remaining power defined, what does “except for” mean, what is “determined based on the required power from the drive motor”, etc.?
In this respect, all occurrences of “except for a sum” is indefinite throughout the claims (in claims 3, 5, 7, 9, 13, 15, 17, and 19).  For example, particularly how is the “sum” made to exist and in what respect is the sum “except[ed]”?
In claim 3, lines 7ff, and in claim 5, lines 8ff, “with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output from the battery, and output the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine” is incomprehensible and fully indefinite.  For example, what is “remaining power”, what does “except for a sum generated by adding up” mean, how are each of the constituent powers that are added up defined (e.g., are they estimated, measured, known, or determined?), what is “the power” to be output by the battery, and how does the controller “output” the traveling power so generated by adding up drive motor power and the maximum power of the engine?
In this respect, all references to any “sum” and to “adding up” are fully indefinite in the claims (in claims 3 to 10 and 13 to 20).  For example, particularly how is the “sum” made to exist and in what respect is the sum “add[ed] up”?
Furthermore, in this respect, all references to the controller outputting or being configured to output the traveling power are fully indefinite in the claims (e.g., in claims 3 to 9 and 13 to 19), since it is apparently the engine and the drive motor, and not the controller, that output (at their respective output shafts) the traveling power for the vehicle.
In claim 4, lines 4ff, and in claim 6, lines 4ff, “adjust a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator” is incomprehensible and fully indefinite.  For example, how do you adjust a “sum”, how is the sum adjusted apparently to result in the “supply [of] a part of the power output from the engine through the drive motor that operates as an electric generator”, etc.?
 In claim 7, line 3, in claim 8, line 3, in claim 9, line 3, in claim 10, line 3, “output optimum power so that the engine operates at an optimum efficiency point” is indefinite and not reasonably certain from the teachings of the specification because it is not clear how “optimum power” is defined and/or what it represents, and how the “optimum efficiency point” is defined and/or what it represents.  For example, “optimum efficiency” is apparently facially subjective (MPEP 2173.05(b), IV.) with no objective standard provided in order to allow the public to determine the scope of the claim, and it is well-known that the efficiency of an engine varies with torque, speed, and a host of other variables that applicant has not described, and there can apparently be no single “optimum efficiency point” e.g., when the speed, torque, and power demand of the engine are not fixed.  Similarly, “optimum power” is apparently facially subjective.  For example, at published paragraph [0095], it is indicated that the “optimum power” is about 100 kW (FIGS. 11 and 12), but in FIGS. 13 and 15, the optimum power is about 75 kW (paragraphs [0102] and [0108]).  This is unclear.  What is applicant referring to by “optimum power”, when the “optimum” can apparently vary between 75 kW and 100 kW (and possibly outside that range) for apparently the same engine?  In this respect, the phrase “optimum power” is indefinite throughout the claims (e.g., at all occurrences in claims 7 to 10).
In claim 7, lines 5 to 7, and in claim 9, lines 4 to 6, “output remaining power except for maximum power from the engine from traveling power determined based on the required power through the drive motor” is incomprehensible and fully indefinite.  For example, how is the remaining power defined, what does “except for” mean, what is “determined based on the required power through the drive motor”, etc.?
In claim 7, lines 8ff, and in claim 9, lines 7ff, “with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output from the battery, and output the traveling power generated by adding up drive motor power output from the drive motor and the optimum power from the engine” is incomprehensible and fully indefinite.  For example, what is “remaining power”, what does “except for a sum generated by adding up” mean, how are each of the constituent powers that are added up defined (e.g., are they estimated, measured, known, or determined?), what is “the power” to be output by the battery, and how does the controller “output” the traveling power so generated by adding up drive motor power and the optimum power of the engine?  In this respect, all references to any “sum” and to “adding up” are fully indefinite in the claims.
In claim 8, lines 5ff, and in claim 10, lines 5ff, “adjust charging power for charging the battery and a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator” is incomprehensible and fully indefinite.  For example, how do you adjust a “sum”, how is the sum adjusted apparently to result in the “supply [of] a part of the power output from the engine through the drive motor that operates as an electric generator”, etc.?
In claim 11, line 9, “the power output from the engine” and “the power output from the drive motor” apparently has no (or insufficient) antecedent basis (since the power in the claim was previously generated and not output), and could be changed to, “a power output from the engine” and “a power output from the drive motor”, respectively, if such be applicant’s intent.
In claim 13, lines 6ff, and in claim 15, lines 6ff,  “outputting [] remaining power except for maximum power from the engine from traveling power determined based on the required power through the drive motor” is incomprehensible and fully indefinite.  For example, how is the remaining power defined, what does “except for” mean, what is “determined based on the required power through the drive motor”, etc.?
In claim 13, lines 9ff, and in claim 15, lines 9ff, “with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output[] from the battery, and output the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine” is incomprehensible and fully indefinite.  For example, what is “remaining power”, what does “except for a sum generated by adding up” mean, how are each of the constituent powers that are added up defined (e.g., are they estimated, measured, known, or determined?), what is “the power” to be output[ted] by the battery, and how does the controller “output” the traveling power so generated by adding up drive motor power and the maximum power of the engine?  In this respect, all references to any “sum” and to “adding up” are fully indefinite in the claims.
In claim 14, lines 6ff, and in claim 16, lines 6ff, “adjusting [] a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator” is incomprehensible and fully indefinite.  For example, how do you adjust a “sum”, how is the sum adjusted apparently to result in the “supply [of] a part of the power output from the engine through the drive motor that operates as an electric generator”, etc.?
In claim 17, line 3, in claim 18, line 3, in claim 19, line 3, and in claim 20, line 3, “operating, by the controller, the engine to output optimum power” is indefinite and not reasonably certain from the teachings of the specification because it is not clear how “optimum power” is defined and/or what it represents.  That is, “optimum power” is apparently facially subjective.  For example, at published paragraph [0095], it is indicated that the “optimum power” is about 100 kW (FIGS. 11 and 12), but in FIGS. 13 and 15, the optimum power is about 75 kW (paragraphs [0102] and [0108]).  This is unclear.  What is applicant referring to by “optimum power”, when the “optimum” can apparently vary between 75 kW and 100 kW (and possibly outside that range) for apparently the same engine?  In this respect, the phrase “optimum power” is indefinite throughout the claims (e.g., at all occurrences in claims 17 to 20).
In claim 17, lines 6 to 8, and in claim 19, lines 5 to 7, “output[] remaining power except for maximum power from the engine from traveling power determined based on the required power through the drive motor” is incomprehensible and fully indefinite.  For example, how is the remaining power defined, what does “except for” mean, what is “determined based on the required power through the drive motor”, etc.?
In claim 17, lines 9ff, and in claim 19, lines 8ff, “with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output from the battery, and outputting [] the traveling power generated by adding up drive motor power output from the drive motor and the optimum power from the engine” is incomprehensible and fully indefinite.  For example, what is “remaining power”, what does “except for a sum generated by adding up” mean, how are each of the constituent powers that are added up defined (e.g., are they estimated, measured, known, or determined?), what is “the power” to be output by the battery, and how does the controller “output” the traveling power so generated by adding up drive motor power and the optimum power of the engine?  In this respect, all references to any “sum” and to “adding up” are fully indefinite in the claims.
In claim 18, lines 6ff, and in claim 20, lines 5ff, “adjusting [] charging power for charging the battery and a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator” is incomprehensible and fully indefinite.  For example, how do you adjust a “sum”, how is the sum adjusted apparently to result in the “supply [of] a part of the power output from the engine through the drive motor that operates as an electric generator”, etc.?
In claim 20, the dependency is apparently incorrect (since claim 20 is drawn to a method, and claim 1 is drawn to an apparatus.  The examiner assumes claim 20 was meant to depend from claim 12, and so construes the claim for examination purposes only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (Japan, 2005-240580; EPO machine translation attached) in view of Han et al. (2018/0163616).
Murata et al. (JP, ‘580) reveals:
per claim 1, an apparatus for controlling a hybrid vehicle, comprising:
an engine [e.g., the diesel (or gasoline; paragraph [0058]) engine 11] configured to generate power by combusting fuel;
a drive motor [e.g., MG 17] configured to supplement the power from the engine [e.g., paragraph [0043], when the diesel engine torque is insufficient to meet the driver required torque (paragraph [0039])] and operate selectively as an electric generator to produce electrical energy [e.g., when the battery SOC is low and the diesel engine operates at a output higher than the required power (paragraph [0042])];
a clutch [e.g., 12a in FIG. 1] disposed between the engine and the drive motor;
a battery [e.g., 20] configured to supply electrical energy to the drive motor and be charged with the electrical energy produced by the drive motor;
an [e.g., that is, one or more[2], in Murata et al. (Japan, ‘580)] electric supercharger [e.g., 23] installed in one or more intake lines [e.g., as entering the four respective cylinders, in FIG. 3] through which outside air to be supplied into a combustion chamber of the engine flows; and
a controller [e.g., the “electronic control unit (ECU)” of paragraph [0039] executing the control of FIG. 7, and/or of FIG. 5] configured to determine an operation mode of the one or more electric superchargers [e.g., to control the supercharger e.g., at S24 in FIG. 7 when SOC < SOC1 (e.g., SOC1 = 45%, paragraph[0066]; and to control the supercharger and MG17 according to the determined sharing ratio Ts of torque assist (FIGS. 8 to 10) when SOC1 < SOC < SOC2 (e.g., SOC2 = 80%; see e.g., FIG. 8)] based on required power of a driver [e.g., as described in paragraphs [0040] to [0043]] and a state of charge (SOC) of the battery [e.g., as described with respect to FIG. 7 (and/or FIG. 5)] and adjust power output from the engine and power output from the drive motor [e.g., to meet the required power of the drive shaft 14 and/or the driver required torque TEP that is based on the accelerator opening degree and the engine speed (paragraph [0047])];
Murata et al. (JP, ‘580) may not expressly reveal the use of multiple electric superchargers in multiple intake lines of the engine, although he teaches using e.g., an electric supercharger (that is, one or more superchargers, as his patent claim would have been understood to cover; see e.g., Footnote 2 above) in an intake line and a turbocharger in series therewith, with the examiner understanding that merely duplicating parts is generally understood to be obvious unless new and/or unexpected results are produced (see MPEP 2144.04, VI., B.)
However, in the context/field of an engine system, Han et al. (‘616) teaches that, in order to increase design freedom, increase compression ratio, reduce backpressure, and prevent abnormal combustion such as knocking, one or more electric superchargers may be installed in each of a plurality of intake lines for supplying external air to one or more cylinders of an engine, and that the electric superchargers may be operated (e.g., by means of valves, etc.) either in series (paragraph [0064]) or parallel (paragraph [0066]), e.g., in accordance with a required compression ratio and/or volume of the external air to be provided to the cylinders.
It would have been obvious at the time the application was filed to implement or modify the Murata et al. (JP, ‘580) hybrid vehicle and control method so that, in place of the electric supercharger 23 (or in place of the supercharger 23 and turbocharger 26), dual electric superchargers (25) for example as taught by Han et al. (‘616) would have been employed in conjunction with multiple intake lines and valves for the engine, and so that the superchargers could be operated in series, in parallel, etc. depending on the required compression ratio and/or volume of external air to be provided to the cylinders, as taught by Han et al. (‘616), obviously determined in accordance with (e.g., 100 – Ts)%) the sharing ratio of assist torque to be provided by the supercharger(s) as taught by Murata et al. (JP, ‘580) based on the battery SOC, in order that design freedom could be increased, compression ratio could be increased, backpressure could be reduced and abnormal combustion such as knocking could be prevented, as substituting art recognized equivalents for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murata et al. (JP, ‘580) hybrid vehicle and control method would have rendered obvious:
per claim 1, multiple electric superchargers [e.g., 25 in Han et al. (‘616)] installed in multiple intake lines through which outside air to be supplied into a combustion chamber of the engine flows [e.g., as shown in FIG. 1 of Han et al. (‘616)];
a controller [e.g., the ECU in Murata et al. (JP, ‘580), implementing functions of the controller 90 in Han et al. (‘616)] configured to determine an operation mode of the multiple electric superchargers [e.g., the two superchargers 25 as taught by Han et al. (‘616), operating (e.g., in series, parallel, etc.) according to the compression ratio, external air volume, etc. that would result in the sharing ratio (100 – Ts)% of torque assist as determined (e.g., in FIGS. 8 to 10) by Murata et al. (‘580)] based on required power of a driver and a state of charge (SOC) of the battery [e.g., based on the SOC of the battery 20 in Murata et al. (JP, ‘580) in relation to SOC1, SOC2, etc.]and adjust power output from the engine and power output from the drive motor [e.g., according to the assist shares ((100 – Ts)%, Ts%) in Murata et al. (JP, ‘580)];
per claim 2, depending from claim 1, wherein the required power is determined based on an engagement degree of an accelerator pedal position sensor (APS) mounted within a vehicle and the required power is divided into a highest load state [e.g., at maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043])], a high load state [e.g., at a large but less than maximum accelerator opening degree requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043)], a middle load state [e.g., paragraph [0042], where the diesel engine is operated at an output equal to or higher than  the driver required power/required power of the drive shaft 14, in Murata et al. (JP, ‘580)], and a low load state [e.g., when the required power is below the predetermined load  at which the diesel engine is cranked (to start hybrid operation) after the vehicle starts running by means of MG17 alone, at paragraph [0040] in Murata et al. (JP, ‘580)];
per claim 3, depending from claim 2, wherein when the required power is in the highest load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)], determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], output remaining power except for the maximum power from the engine from traveling power of the vehicle determined based on the required power from the drive motor [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)]; and
supply the drive motor with remaining power [e.g., the power required to drive the MG 17, in sharing the assist torque, in Murata et al. (JP, ‘580)] except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output from the battery [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery, for driving the MG 17, in Murata et al. (JP, ‘580)], and output the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 4, depending from claim 2, wherein when the required power is in the highest load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)], determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], and adjust a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 5, depending from claim 2, wherein when the required power is in the high load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for a securing total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)], determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], output remaining power except for the maximum power from the engine from traveling power determined based on the required power from the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)]; and
supply the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery, and output the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 6, depending from claim 2, wherein when the required power is in the high load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)], determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], and adjust a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 7, depending from claim 2, wherein when the required power is in the middle load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree corresponding to a required power that is less that the output at which the diesel engine 11 can be operated at (paragraph [0042])], the controller is configured to:
operate the engine to output optimum power so that the engine operates at an optimum efficiency point, determine the operation mode of the multiple electric superchargers so that the engine outputs the optimum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], output remaining power except for the optimum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)]; and
supply the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery, and output the traveling power generated by adding up drive motor power output from the drive motor and the optimum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 8, depending from claim 2, wherein when the required power is in the middle load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree corresponding to a required power that is less that the output at which the diesel engine 11 can be operated at (paragraph [0042])], the controller is configured to:
operate the engine to output optimum power so that the engine operates at an optimum efficiency point, determine the operation mode of the multiple superchargers so that the engine outputs the optimum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], and adjust charging power for charging the battery and a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC of the battery drops below the predetermined reference value];
per claim 9, depending from claim 2, wherein when the required power is in the low load state and the SOC of the battery is a preset value or greater [e.g., when  the driver obviously causes the accelerator opening degree corresponding to a normal load where the engine supplies only the required power during normal operation, as at paragraph [0041], and then more power is requested at S21, YES, resulting in a NO answer at S29 when the SOC is not less than SOC1 (45%)], the controller is configured to:
operate the engine to output optimum power [e.g., to supply the required power at paragraph [0041] of Murata et al. (JP, ‘580)] so that the engine operates at an optimum efficiency point, stop operation of the multiple electric superchargers [e.g., because the engine supplies the required power, at paragraph [0041] in Murata et al. (JP, ‘580), without requiring supercharging], output remaining power except for the optimum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)],
supply the drive motor with remaining power [e.g., when the vehicle is in a low speed and/or load state as at paragraph [0040] in Murata (JP, ‘580)] except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery, and output the traveling power generated by adding up drive motor power output from the drive motor and the optimum power from the engine [e.g., as during the conditions of paragraphs [0040] (when MG supplies the required power) and [0041] (when the engine supplies the required power)];
per claim 10, depending from claim 2, wherein when the required power is in the low load state and the SOC of the battery is less than a preset value [e.g., when  the driver obviously causes the accelerator opening degree corresponding to a normal load where the engine supplies only the required power during normal operation, as at paragraph [0041], and then more power is requested at S21, YES, resulting in a YES answer at S23 when the SOC is less than SOC1 (45%)], the controller is configured to:
operate the engine to output optimum power so that the engine operates at an optimum efficiency point [e.g., to supply the required power at paragraph [0041] of Murata et al. (JP, ‘580)] and stop operation of the multiple electric superchargers [e.g., because the engine supplies the required power, at paragraph [0041] in Murata et al. (JP, ‘580), without requiring supercharging]; and
adjust charging power for charging the battery and a sum of power generated by adding up electrical component power required for electrical components and air conditioner power required for an air conditioner from the power that is to be output from the battery to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC of the battery 20 drops below the predetermined reference value];
per claim 11, a method of controlling a hybrid vehicle including a drive motor and an engine configured to generate power necessary for traveling of a vehicle [e.g., as at 11 and 17 of Murata et al. (JP, ‘580)]; and multiple electric superchargers installed in multiple intake lines [e.g., as taught by Han et al. (‘616)] through which outside air to be supplied into a combustion chamber of the engine flows, the method comprising:
determining, by a controller, required power of a driver based on an engagement degree of an accelerator pedal [e.g., as described in paragraphs [0034], [0040] to [0043], [0047], etc. in Murata et al. (JP, ‘580)]; and
determining, by the controller, an operation mode of the multiple electric superchargers based on the required power and a state of charge (SOC) of a battery and adjusting the power output from the engine and the power output from the drive motor [e.g., as described at paragraphs [0043] and in FIGS. 7 to 10, in Murata et al. (JP, ‘580)];
per claim 12, depending from claim 11, wherein the required power is determined based on an engagement degree of an accelerator pedal position sensor (APS) mounted within a vehicle and divided into a highest load state [e.g., at maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043])], a high load state [e.g., at a large but less than maximum accelerator opening degree requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043)], a middle load state [e.g., paragraph [0042], where the diesel engine is operated at an output equal to or higher than  the driver required power/required power of the drive shaft 14, in Murata et al. (JP, ‘580)], and a low load state [e.g., when the required power is below the predetermined load  at which the diesel engine is cranked (to start hybrid operation) after the vehicle starts running by means of MG17 alone, at paragraph [0040] in Murata et al. (JP, ‘580)];
per claim 13, depending from claim 12, wherein when the required power is in the highest load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)];
outputting, by the controller, remaining power except for the maximum power from the engine from traveling power of a vehicle determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)];
supplying, by the controller, the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery; and
outputting, by the controller, the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 14, depending from claim 12, wherein when the required power is in the highest load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)]; and
adjusting, by the controller, a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 15, depending from claim 12, wherein when the required power is in the high load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)];
outputting, by the controller, remaining power except for the maximum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)];
supplying, by the controller, the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be outputted from the battery; and
outputting, by the controller, the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 16, depending from claim 12, wherein when the required power is in the high load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)]; and
adjusting, by the controller, a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 17, depending from claim 12, wherein when the required power is in the middle load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree corresponding to a required power that is less that the output at which the diesel engine 11 can be operated at (paragraph [0042])], the method includes:
operating, by the controller, the engine to output optimum power;
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the optimum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)];
outputting, by the controller, the remaining power except for the optimum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)];
supplying, by the controller, the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery; and
outputting, by the controller, the traveling power made by adding up drive motor power output from the drive motor and the optimum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 18, depending from claim 12, wherein when the required power is in the middle load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree corresponding to a required power that is less that the output at which the diesel engine 11 can be operated at (paragraph [0042])], the method includes:
operating, by the controller, the engine to output optimum power;
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the optimum power [e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)]; and
adjusting, by the controller, charging power for charging the battery and a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC of the battery drops below the predetermined reference value];
per claim 19, depending from claim 12, wherein when the required power is in the low load state and the SOC of the battery is a preset value or greater [e.g., when  the driver obviously causes the accelerator opening degree corresponding to a normal load where the engine supplies only the required power during normal operation, as at paragraph [0041], and then more power is requested at S21, YES, resulting in a NO answer at S29 when the SOC is not less than SOC1 (45%)], the method includes:
operating, by the controller, the engine to output optimum power [e.g., to supply the required power at paragraph [0041] of Murata et al. (JP, ‘580)];
stopping, by the controller, operations of the multiple electric superchargers [e.g., because the engine supplies the required power, at paragraph [0041] in Murata et al. (JP, ‘580), without requiring supercharging];
outputting, by the controller, remaining power except for the optimum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)];
supplying, by the controller, the drive motor with the remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery; and
outputting, by the controller, the traveling power generated by adding up drive motor power output from the drive motor and the optimum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 20, depending from claim 1[2], wherein when the required power is in the low load state and the SOC of the battery is less than a preset value [e.g., when  the driver obviously causes the accelerator opening degree corresponding to a normal load where the engine supplies only the required power during normal operation, as at paragraph [0041], and then more power is requested at S21, YES, resulting in a YES answer at S23 when the SOC is less than SOC1 (45%)], the method includes:
operating, by the controller, the engine to output optimum power [e.g., to supply the required power at paragraph [0041] of Murata et al. (JP, ‘580)];
stopping, by the controller, operations of the multiple electric superchargers [e.g., because the engine supplies the required power, at paragraph [0041] in Murata et al. (JP, ‘580), without requiring supercharging]; and
adjusting, by the controller, charging power for charging the battery and a sum of power generated by adding up electrical component power required for electrical components and air conditioner power required for an air conditioner from the power that is to be output from the battery to supply a part of the power outputted from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC of the battery 20 drops below the predetermined reference value].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of copending Application No. 16/895403 (reference application) in view of Han et al. (2018/0163616). The reference application claims, with only slight variations in wording (e.g., desired power/operation instead of required power), all features, including “an electric supercharger” (claim 1), claimed in the present application except for the multiple electric superchargers and intake lines, with i) the multiple electric superchargers/intake lines being obvious from and/or implicit in the reference application teachings/claims itself even without more3 (see e.g., MPEP 2144.04, VI., B. Duplication of Parts) and ii) the multiple electric superchargers/intake lines being taught by Han et al. (‘616), with a motivation to combine being to increase design freedom, increase compression ratio, reduce backpressure and prevent abnormal combustion such as knocking, all as provided by Han et al. (‘616), and KSR and MPEP rationales (e.g., duplication/substitution of/combining parts), with features in applicant’s claims corresponding to the reference application claims as in the following chart:
Claims in Present Application 16/696390
Claims in Reference Application 16/895403
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


This is a provisional nonstatutory double patenting rejection, in as much as the reference application claims have not yet been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example, Löfgren (2017/0152801) reveals a hybrid vehicle with different (e.g., electric) supercharging modes.
Benjey et al. (2015/0377158) reveals a hybrid vehicle in which supercharging is controlled based on SOC.
Eybergen et al. (9,534,532), Tsourapas et al. (2014/0238361), Jones et al. (7,107,973 and 7,107,972), etc. reveal the use of multiple (electric) superchargers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 It has been established that, “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        3 It has been established that, “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).